PER CURIAM.
The charter party provided that damages caused by stranding, even when occasioned by the pilot or master, not resulting from want of due diligence by the owners of the ship, should always he excepted, and that general average was to be in accordance with the York-Antwerp rules. The defenses were that the Magdala was unseaworthy; that her owners failed to exercise due diligence, in that she was loaded too deeply to cross the bar in safety; and that the stranding was caused by the negligence of the persons in charge of the navigation. The sums paid for expenses *304were alleged to be unreasonable in amount. We agree with the conclusions of the district court that there was no adequate evidence to justify, a finding that -negligence in the navigation of the steamship was the'"cause of the stranding, or a finding of any unseaworthiness, and that the expenses were not unreasonable. The Magdala, a new ship, of about 2,300 tons net register, in good condition, and in every way fit for the proposed voyage, took on board at Pensacola a cargo of pine timber and plank for voyage to Bio de Janeiro, and got under way in the afternoon of December 1, 1895. She was under her own steam and had á tugboat ahead to assist her, and drew 23 feet, 6 inches less than her full laden draft. The water on the bar when the Magdala reached it was 24 feet. The existing channel at that point was narrow and tortuous, — shaped like the letter “S.” When the vessel reached the bar a cross current struck her. She was near the bottom, did not follow the helm, and grounded about 7:30 in the evening. This accident often happened at the same place from the same cause, and was not preventable. The captain engaged two additional tugs, which unsuccessfully pulled upon the ship until midnight. On the next morning he made a contract, dependent upon success, with a tugboat syndicate to get the vessel off for $3,000. Five tugboats then pulled ineffectually at intervals during the day till midnight. It was apparent that the vessel must be relieved of a part of her cargo, and on the next morning, December 3d, the captain properly engaged lighters to take off thé deck load, which was done; and at 10 p. m. of the same day the vessel was pulled from the bar, and went outside in the early morning, of December 4th. • She was reloaded on that day, and on December 5th proceeded on her voyage, as soon as a survey had been taken. The' employment'tif tugs and lighters was necessary, for the ship lay in an.exposed position; and had the wind increased, and bad weather occurred, the vessel and cargo would have been injured, and the deck cargo might have been lost. The contracts which the captain made were reasonable in their character, — neither corruptly, recklessly, nor fraudulently entered into. The total value of the property at' risk is stated in the adjustment at £34,920, of which the value of the ship was £28,850. The rules in regard to salvage contracts upon which the courts of this country act have been recently carefully and thoroughly stated in The Elfrida, 172 U. S. 186, 19 Sup. Ct. 146, 43 L. Ed. 413, and it is unnecessary to enlarge upon this branch-of the subject. The decree of the district court is affirmed, with costs.